DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 24 March 2022, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged.
In response to the amendments to the claims, specifically addressing the rejection of claim 23 under 35 U.S.C. § 101, of the previous Office action, the amended language has overcome the respective rejection, and the rejection has been withdrawn.
Amendments to the independent claims 1, 7, and 23 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-7, 10, 12-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended independent claims 1, 7, and 23 recite the added limitations of, “wherein the first video, the second video, and the third video are each playable independently of one another”. The originally filed disclosure does describe that video playing software restores the third video for generating a fourth video according to the at least one image enhancement algorithm and the at least one enhancement parameter, thereby playing the fourth video (see specification [0023]). However, the originally filed specification and disclosure does not provide adequate description to support that the first, second, and third video are each playable independently of one another. Thus, the originally filed disclosure fails to describe the added limitations in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or a joint inventor(s), at the time the application was filed, had possession of the claimed invention.
As dependent claims 4, 6, 10, and 12-22 depend upon independent claims 1 and 7, and thus incorporate the at issue amended subject matter, claims 4, 6, 10, and 12-22 are similarly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 10, 12-14, 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Niikura et al. (US 2017/0301061), herein Niikura, in view of Xu et al. (US 2005/0117641), herein Xu,  Abbas et al. (US 2017/0223368), herein Abbas, Bruls et al. (US 2005/0105814), herein Bruls, and Raveendran (US 2005/0276505), and Gonzales et al. (US 5,414,469), herein Gonzales.
Regarding claim 1, Niikura discloses a video optimization processing system, comprising: 
a server (see Niikura Fig. 1 [0030], image transmitting apparatus) to: 
compress a first video to generate a second video having a second bit rate different than a first bit rate of the first video and a second resolution less than a first resolution of the first video (see Niikura Fig. 6 and [0044], where the image transmitting apparatus receives a high-resolution input image and reduces the size of the input image to generate a full high definition (FHD) reduced image and a further reduced high definition (HD) image and encodes the HD image), 
compress the first video to generate a third video having a third bit rate different than the first bit rate of the first video and a third resolution less than the second resolution of the second video (see Niikura [0044], where the FHD reduced image is reduced by ½ in size to generate the lower resolution HD reduced image);
generate a difference information (see Niikura Fig. 6 and [0044], where the encoded HD image is decoded and image enlargement process is performed on the decoded image, and a difference is obtained between the image data after enlargement with the input image);
determine, based on the difference information, at least one image enhancement algorithm (see Niikura Fig. 6 and [0044] where the difference is used to determine an enlargement parameter for the image enlarging process);
determine at least one enhancement parameter based on the at least one image enhancement algorithm (see Niikura Fig. 6 and [0044] where the difference is used to determine an enlargement parameter for the image enlarging process), wherein the server enhances image quality of the third video based on the at least one image enhancement algorithm and the at least one enhancement parameter (see Niikura [0044], where the image transmitting apparatus generates the encoded data from the HD reduced image and decodes the encoded image data according to the encoding method and performs the image enlargement processing); 
generate an image compensation information (see Niikura [0044], where the parameter used in the enlarging process is adjusted to minimize the difference between the image data after enlargement and the input image, and the parameter where the difference becomes a minimum is selected and transmitted to the image receiving apparatus); and 
transmit, to a user device (see Niikura Fig. 1 [0030], image receiving apparatus) the image compensation information, the third video, the at least one image enhancement algorithm, and the at least one enhancement parameter (see Niikura [0044]-[0045], where the image receiving apparatus receives the encoded data and parameter and decodes the encoded image data according to the encoding method and performs the image enlargement processing using the parameter), wherein the user device restores the third video to generate a fourth video, thereby playing the fourth video (see Niikura [0045], where the encoded data is decoded and enlarged to generate the restored image and the restored image is reduced to the FHD size).
Niikura does not explicitly disclose that the server compress the first video to generate, separately from the second video, the third video.
Xu teaches in a related and pertinent scalable video encoding system that generates a base layer bitstream encoded at a base bit-rate and a plurality of enhancement layer bitstreams encoded at different enhancement layer bit-rates (see Xu Abstract), where a video encoder encodes video data into multiple layers, including a base layer and one or more enhancement layers where the base layer and enhancement layers are concurrently generated as video frames are input (see Xu [0025]-[0027]; see also Xu [0054]-[0055], and [0060]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Xu’s teachings of implementing scalable video encoding where the base layer and enhancement layers are concurrently generated as video frames are input to the teachings of Niikura such that the full high definition (FHD) reduced image and the reduced high definition (HD) image are concurrently generated from the high-resolution input image. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Niikura teaches a base system for transmitting encoded image data where high resolution input video image is reduced to form an FHD and encoded HD reduced images, and parameters are determined from difference between a decoded and enlarged HD image, the parameter and encoded HD reduced image is transmitted to a receiving apparatus to be restored and generate an FHD image to be displayed.  Xu teaches a known technique in implementing a scalable video encoding where the different layer bitstreams are concurrently generated from the inputted video frames. One of ordinary skill in the art would have recognized that by applying Xu’s known technique to Niikura’s teachings would have predictably yielded performing the encoded video compression where the FHD reduced image and the reduced HD image are concurrently generated from the high-resolution input image, thus suggesting the broadest reasonable interpretation that the first video to generate the third video separately from the second video, and leading to an encoded video compression scheme with improved performance via the suggested parallel method in obtaining the FHD reduced image and the reduced HD images.
	Niikura and Xu do not explicitly disclose that the server compares the third video and the second video to generate a difference information.
	Abbas teaches in a related and pertinent apparatus and method for scalable, multi-resolution approach to digital video data compression (see Abbas Abstract), where an input image may be down sampled to obtain an intermediate fidelity (IF) input image and further down sampled and encoded to obtain a low fidelity (LF) output bitstream (see Abbas Fig. 6 and [0173]-[0176]), the encoded LF output bitstream is decoded and up sampled to obtain an IF reconstructed output (see Abbas [0176]), where an IF difference output is obtained between an intermediate layer input and an IF reconstructed output to be encoded to obtain an intermediate fidelity output bitstream (see Abbas Fig. 6 [0173]-[0178]), and that the system for encoding may be a server (see Abbas [0221]) and remote devices for decoding and displaying the video may be a user interface device (see Abbas [0224]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Abbas’s teachings of implementing multi-layer scalable encoding to the teachings of Niikura and Xu such that encoding parameters are determined based on differences between an enlarged and decoded image with a down sampled intermediate image layer (e.g. FHD reduced image). This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Niikura and Xu teach a base system for transmitting encoded image data where high resolution input video image is reduced to form an FHD and encoded HD reduced images concurrently, and parameters are determined from the difference between a decoded and enlarged HD image, the parameter and encoded HD reduced image is transmitted to a receiving apparatus to be restored and generate an FHD image to be displayed. Abbas teaches a known technique in implementing a scalable, multi-resolution video compression where the difference output is obtained between an intermediate layer input and an IF reconstructed output to be encoded to obtain an intermediate fidelity output bitstream. One of ordinary skill in the art would have recognized that by applying Abbas’s known technique to Niikura and Xu’s teachings would have predictably yielded performing the encoded video compression where differences between an enlarged and decoded image with a down sampled intermediate image layer (e.g. FHD reduced image) is performed to obtain encoding parameters corresponding to the intermediate image layer resolution scale, leading to an encoded video compression scheme with improved flexibility in the resolution scalability of the encoded bitstream.
	Niikura, Xu, and Abbas do not explicitly disclose wherein the server determine, based on the difference information, at least one image enhancement algorithm and at least one strength corresponding to the at least one image enhancement algorithm; determine at least one enhancement parameter based on the at least one strength and the at least one image enhancement algorithm, wherein the server enhances image quality of the third video based on the at least one image enhancement algorithm and the at least one enhancement parameter; and transmit, to a user device, the at least one enhancement parameter, wherein the user device restores the third video to generate a fourth video. 
	Bruls teaches in a related and pertinent video encoder/decoder with spatial scalable compression scheme (see Bruls Abstract), where the encoding system includes a picture analyzer which determines how best to enhance the picture to be encoded based on differences between enhanced video streams processed by enhancement algorithms and an upscaled stream along corresponding mix parameters where a cost function may be used in determining the best mix parameters (see Bruls Fig. 2 and [0023]), where the cost function is computed according using the mix parameters and the mix parameters yielding the lowest cost function is selected and corresponding cost function parameters and the selected mix parameters are sent to the encoder to be coded and inserted into the enhancement stream, which the enhancement stream is decoded in the decoder and used to produce the output signal (see Bruls Fig. 3 [0028]-[0030]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Bruls’s teachings of implementing a picture analyzer which determines a best mix of enhanced streams to enhance a picture to be encoded to the teachings of Niikura, Xu, and Abbas such that the transmitting apparatus determines a best set of mix parameters corresponding to different enhancement streams and corresponding cost function parameters to be encoded and transmitted to the receiving apparatus for decoding the encoded video based on the mix of enhanced streams and with flexible resolution scalability. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Niikura, Xu and Abbas teaches a base system for transmitting encoded image data where high resolution input video image is reduced to form a FHD and encoded HD reduced images concurrently, and parameters are determined from differences between an enlarged and decoded image with a down sampled intermediate image layer (e.g. FHD reduced image) to obtain encoding parameters corresponding to the intermediate image layer resolution scale yielding a scheme with improved flexibility in the resolution scalability of the encoded bitstream. Bruls teaches a known technique in implementing a video encoder and decoder, where the encoding system includes a picture analyzer which determines how best to enhance the picture to be encoded based on differences between enhanced video streams processed by enhancement algorithms and an upscaled stream along corresponding mix parameters where a cost function may be used in determining the best mix parameters and the corresponding best mix parameters and cost function parameters are encoded and transmitted to the decoder to produce the output signal. One of ordinary skill in the art would have recognized that by applying Bruls’ known technique to Niikura, Xu, and Abbas’s teachings would have predictably yielded performing the encoded video compression where a best enhanced encoded video stream is determined using determined mix parameters corresponding to a mix of enhanced streams and corresponding cost function parameters which the mix parameters and cost function parameters are encoded and transmitted to the decoder to restore and playback the compressed video. 
Although Abbas suggests the use of de-blocking filters upon the decoded data according to particular implemented encoding schemes (see Abbas [0150] and [0154]); Niikura, Xu, Abbas, and Bruls  does not explicitly disclose the server executes a smoothing process on the third video where the image quality is enhanced so as to generate an image compensation information.
Raveendran teaches in a related and pertinent method and apparatus for deblocking and edge enhancement of block based digital data (see Raveendran Abstract), where deblocking filter designs includes performing high pass filtering upon reconstructed images to emphasize block edge areas and subsequently perform low pass filtering upon the block edge areas for smoothing the block edges (see Raveendran [0025]-[0029]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Raveendran’s teachings of implementing deblocking filtering by performing low-pass filtering of block edges to the teachings of Niikura, Xu, Abbas, and Bruls such that a deblocking filter is implemented upon decoded images, which performs low-pass filtering upon the decoded images. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Niikura, Xu, Abbas, and Bruls teach a base system for transmitting encoded image data where high resolution input video image is reduced to form a FHD and encoded HD reduced images concurrently, and parameters are determined from difference between a decoded and enlarged HD image, along with determined best mix of parameters and cost function parameters corresponding to a mix of enhanced streams, where the parameters and encoded HD reduced image is transmitted to a receiving apparatus to be restored and generate a FHD image to be displayed, and further suggests the use of de-blocking filters upon decoded images. Raveendran teaches a known technique of implementing deblocking filters where high pass filtering is performed upon reconstructed images to emphasize block edge areas and subsequently perform low pass filtering upon the block edge areas for smoothing the block edges. One of ordinary skill in the art would have recognized that by applying the teachings of Abbas and Raveendran to implement deblocking filtering using a low pass filter to the teachings of Niikura, Xu, Abbas, and Bruls would have predictably led to implementing a deblocking filter upon the decoded images of the video compression scheme, where both the transmitting and receiving apparatus perform decoding of the compressed images, where the transmitting apparatus determines decoded images for computing the parameters to be transmitted and the receiving apparatus receives the parameter to generate the restored image. 
Niikura, Xu, Abbas, Bruls, and Raveendran do not explicitly disclose wherein the first video, the second video, and the third video are each playable independently of one another. 
Gonzales teaches in a related and pertinent system and method for processing a stream of video image data to create video representations that multiplexes data corresponding to multiple resolution or bit-stream scales (see Gonzales Abstract), where resolution scaling allows for generating a bitstream that can be decoded at a multiplicity of spatial resolutions (see Gonzales col. 6, ln. 25-35), which an input video is encoded at three different resolution layers of reduced scales (see Gonzales Fig. 11, Fig. 12b, col. 13, ln. 5-10, and col. 13, ln .55-65; see also Gonzales col. 9, ln. 50 – col. 10, ln. 5), and can be correspondingly decoded  into the corresponding three resolution scales, i.e. low, medium, and high (see Gonzales Fig. 8, and col. 11, ln. 30-45). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Gonzales’s teachings of implementing resolution scaling for encoding the input image / video data into the reduced sized FHD and further reduced HD images such that the images are encoded at different resolution scales which may be correspondingly decoded into the respective resolution scales for display, suggesting the broadest reasonable interpretation for the first video, the second video, and the third video are each playable independently of one another. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Niikura, Xu, Abbas, Bruls, and Raveendran teach a base system for transmitting encoded image data where high resolution input video image is reduced to form a FHD and encoded HD reduced images concurrently, and parameters are determined from difference between a decoded and enlarged HD image, along with determined best mix of parameters and cost function parameters corresponding to a mix of enhanced streams, where the parameters and encoded HD reduced image is transmitted to a receiving apparatus to be restored and generate a FHD image to be displayed. Gonzales teaches a known technique of implementing resolution scaling for encoding a stream of video image data, where the input video is encoded at three different resolutions of reduced scales and are correspondingly decoded into the corresponding three resolution scales. One of ordinary skill in the art would have recognized that by applying the teachings of Gonzales to implement a similar resolution scaling encoding and decoding to the teachings of Niikura, Xu, Abbas, Bruls, and Raveendran would have predictably led to encoding the input image / video data into the reduced sized FHD and further reduced HD images at the respective different resolution scales which may be correspondingly decoded into the respective resolution scales for display, and thus suggesting the broadest reasonable interpretation for the first video, the second video, and the third video are each playable independently of one another. 

Regarding claim 4, please see the above rejection of claim 1. Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales disclose the video optimization processing system of claim 1, wherein the server executes a high pass filter process to the third video before the smoothing process (see Abbas [0150] and [0154], where de-blocking filters are suggested to be used upon the decoded data; see Raveendran [0025]-[0029], where deblocking filter designs includes performing high pass filtering upon reconstructed images to emphasize block edge areas and subsequently perform low pass filtering upon the block edge areas for smoothing the block edges).

Regarding claim 6, please see the above rejection of claim 1. Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales disclose the video optimization processing system of claim 1, wherein a resolution of the second video and a resolution of the fourth video are the same (see Niikura Fig. 6 and [0044], where the image transmitting apparatus receives a high-resolution input image and reduces the size of the input image to generate a full high definition (FHD) reduced image; and see Niikura [0045], where the encoded data is decoded and enlarged to generate the restored image and the restored image is reduced to the FHD size).

Regarding claim 7, it recites a method performing the system functions of claim 1. Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales teach the method by performing the system functions of claim 1. Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales are similar, mutatis mutandis.

Regarding claim 10, see above rejection for claim 7. It is a method claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 12, see above rejection for claim 7. It is a method claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 12 are similarly rejected.

	Regarding claim 13, please see the above rejection of claim 4. Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales disclose the video optimization processing system of claim 4, wherein the server is further to retain a first portion of the third video and filter out a second portion of the third video based on the smoothing process, the first portion having more detail than the second portion to thereby determine the at least one image enhancement algorithm based on one or more retained portions having more detail than one or more filtered out portions (see Abbas [0150] and [0154], where de-blocking filters are suggested to be used upon the decoded data; see Raveendran [0025]-[0029], where deblocking filter designs includes performing high pass filtering upon reconstructed images to emphasize block edge areas and subsequently perform low pass filtering upon the block edge areas for smoothing the block edges; which suggests that the resulting smoothed block edges would be equivalent to a first portion that has more detail than the filtered areas from the initial high pass filter).

Regarding claim 14, please see the above rejection of claim 1. Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales disclose the video optimization processing system of claim 1, wherein to determine at least one enhancement parameter, the server is to: 
identify a combination of a plurality of image enhancement algorithms and a respective strength of each of the plurality of image enhancement algorithms to use (see Bruls Fig. 2 and [0023], where the picture analyzer determines how best to enhance the picture to be encoded and selects a mix of different bitstreams using a mix parameters or enhancement vectors such that the optimum overall picture quality is achieved from a combination of video streams according to the selected vector of mix parameters); and 
identify a combination of a plurality of enhancement parameters, each of the plurality of enhancement parameters being based on a corresponding image enhancement algorithm from among the plurality of image enhancement algorithms and respective strength of the corresponding image enhancement algorithm (see Bruls Fig. 3, [0028]-[0030], where a cost function is computed according to using the mix parameters and corresponding cost function parameters, where the mix parameters yielding the lowest cost function is selected).

Regarding claim 18, see above rejection for claim 7. It is a method claim reciting similar subject matter as claim 13. Please see above claim 13 for detailed claim analysis as the limitations of claim 18 are similarly rejected.

Regarding claim 19, see above rejection for claim 7. It is a method claim reciting similar subject matter as claim 14. Please see above claim 14 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Regarding claim 23, it recites a non-transitory computer readable medium storing computer executable instructions that, when executed by a processor, causes the processor to performing the system functions of claim 1. Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales teach a computer readable medium storing computer executable instructions to be executed by a processor to perform the system functions of claim 1 (see Niikura [0102]-[0103], where a processor executes a computer program stored on any type of non-transitory computer readable media to perform the disclosed teachings). Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales are similar, mutatis mutandis.

Claim 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales as applied to claim 14 and 19 above, and further in view of Yadav et al. (US 9,995,160, effectively filed 13 July 2015), herein Yadav.
Regarding claim 15, please see the above rejection of claim 14. Niikura, Xu Abbas, Bruls, and Raveendran disclose the video optimization processing system of claim 14, wherein the third video comprises a first frame and a second frame (see Xu [0025], where input video data is suggested to be input as a series of frames, suggesting at least two adjacent frames).
Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales do not explicitly disclose wherein to identify the combination of the plurality of image enhancement algorithms the server is to: 
identify a first combination of two or more of the plurality of image enhancement algorithms for the first frame; and 
identify a second combination of two or more of the plurality of image enhancement algorithms for the second frame, the second combination being different than the first combination, wherein different combinations of image enhancement algorithms are determined for different frames.
Yadav teaches in a related and pertinent digital video encoding approach using adaptive pre-filtering of digital video (see Yadav Abstract), where a set of one or more preprocessing filters may be applied with varying strength to a digital video that is subsequent to video compression (see Yadav col 3, ln. 55- col. 4, ln. 5), where the types of preprocessing filters may include a deblocking preprocessing filter, a mosquito noise reduction (MNR) preprocessing filter, a horizontal low-pass preprocessing filter (HLPF), the motion compensated temporal preprocessing filter (MCTF), a sharpening preprocessing filter, and a chroma boost preprocessing filter (see Yadav col. 3, ln. 30-45), and that the strength of the preprocessing filters may be dynamically adjusted to enhance the subject video quality of the digital video to be encoded according to the bit rate and statistics of the digital video (see Yadav col. 5, ln. 25 – col. 6, ln. 55).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Yadav’s  teachings of implementing deblocking filtering by performing low-pass filtering of block edges to the teachings of Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales such that one or more preprocessing filters are dynamically applied to enhance the video to be encoded according to the bitrate and statistics of the video encoded, suggesting that different appropriate preprocessing filters and corresponding weights are applied to different video frames to be encoded. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales teach a base system for transmitting encoded image data where high resolution input video image is reduced to form a FHD and encoded HD reduced images concurrently, and parameters are determined from difference between a decoded and enlarged HD image, along with determined best mix of parameters and cost function parameters corresponding to a mix of enhanced streams, where the parameters and encoded HD reduced image is transmitted to a receiving apparatus to be restored and generate a FHD image to be displayed, and further suggests the use of de-blocking filters upon decoded images. Yadav teaches a known technique of implementing preprocessing filters to be applied to digital video to be encoded with varying strength which is dynamically adjusted to enhance the subject video quality of the digital video according to the bit rate and statistics of the digital video. One of ordinary skill in the art would have recognized that by applying the teachings of Yadav of implementing preprocessing filters with dynamically adjusted strength to enhance the quality of digital video to be encoded to the teachings of Niikura, Xu, Abbas, Bruls, Raveendran, and Gonzales would have predictably led to implementing appropriate combinations of preprocessing filters that are dynamically applied to enhance the video to be encoded according to the bitrate and statistics of the different video frames to be encoded, leading to an improved encoded video compression scheme with improved encoded video quality.

Regarding claim 16, please see the above rejection of claim 15. Niikura, Xu, Abbas, Bruls, Raveendran, Gonzales, and Yadav disclose the video optimization processing system of claim 15, wherein each respective strength corresponds to a level in which to use a corresponding image enhancement algorithm (see Yadav col. 3, ln. 55 – col. 4, ln. 5, where a preprocessing filter having a greater strength value will process digital video to a greater extent; see also Yadav Fig. 2 and col. 4, ln. 50 – col. 5, ln. 10).

Regarding claim 17, please see the above rejection of claim 16. Niikura, Abbas, Bruls, Raveendran, Gonzales, and Yadav disclose the video optimization processing system of claim 16, wherein a first strength corresponding to a first image enhancement algorithm from among the plurality of image enhancement algorithms is higher than a second strength corresponding to a second image enhancement algorithm from among the plurality of image enhancement algorithms (see Yadav col. 5, ln. 25 – col. 6, ln. 55, where the strength of the preprocessing filters may be dynamically adjusted to enhance the subject video quality of the digital video to be encoded according to the bit rate and statistics of the digital video; suggesting scenarios where a strength of a preprocessing filter is higher than the strength of a second preprocessing filter when the bitrate and statistics of the processed video indicate that the first preprocessing filter is needed to improve the quality of the video).

Regarding claim 20, see above rejection for claim 19. It is a method claim reciting similar subject matter as claim 15. Please see above claim 15 for detailed claim analysis as the limitations of claim 20 are similarly rejected.

Regarding claim 21, see above rejection for claim 20. It is a method claim reciting similar subject matter as claim 16. Please see above claim 16 for detailed claim analysis as the limitations of claim 21 are similarly rejected.

Regarding claim 22, see above rejection for claim 21. It is a method claim reciting similar subject matter as claim 17. Please see above claim 17 for detailed claim analysis as the limitations of claim 22 are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/               Examiner, Art Unit 2661                                                                                                                                                                                         

/VINCENT RUDOLPH/               Supervisory Patent Examiner, Art Unit 2661